Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
3.	This application is in condition for allowance except for the following formal matters: 
Objection to the claims are presented below.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.	
Examiner Note:	Examiner contacted applicant for compact prosecution. However the applicant couldn’t reply in time.
Claim Objections
4. 	Claims 1 and 7 are objected to because of the following informalities:
Claim 1 recites “another duty ratio of the switch in the next cycle” at the last line of the claim 1, page 16. There is insufficient antecedent basis for this limitation in the claim. For clarity and consistency it is suggested to change with for example “another duty ratio of the switch in 
Claim 7 recites “A single-phase bidirectional inverter” in line 1 of the claim 7, page 18. There is insufficient antecedent basis for this limitation in the claim. For clarity and The single-phase bidirectional inverter”.
Appropriate corrections are required.
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE 
Allowable Subject Matter
5.	Claims 1-7 are allowable.
6.	The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach the highlighted features below, a controlling method for a single-phase bidirectional inverter, the single-phase bidirectional inverter comprising a switch and an inductor, the controlling method for the single-phase bidirectional inverter comprising: 
an extracting step inputting a current command to the switch and obtaining a current through the inductor, wherein the current is piecewisely linearized to extract a magnetizing inductance and a demagnetizing inductance of the inductor; 
a calculating step using a duty ratio of the switch to calculate a variation of the current of the magnetizing inductance and a variation of the current of the demagnetizing inductance; and 
an integrating step integrating the variation of the current of the magnetizing inductance and the variation of the current of the demagnetizing inductance to obtain another duty ratio of the switch in the next cycle.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

CONCLUSION
7.	The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure. All fail to teach or disclose the limitations indicated above.
8.	This application is in condition for allowance except for the following formal matters as indicated above in claims objects.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z. KYAW whose telephone number is (571) 270-5391. The examiner can normally be reached on MON-FRI: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on (571) 272- 3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Htet Z. Kyaw/ (01/06/2022)
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837